Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the amendments dated 3/30/2021. Claims 1, 9, 18, and 30 have been amended. Claims 2, 4, 6, 10, 19-27, 29, 31, 34, 35, and 38 have been cancelled. Claims 1, 3, 5, 7-9, 11-18, 28, 30, 32, 33, 36, and 37 are pending and are examined based on the merits herein. 
					Application Priority
This application filed 07/13/2020 is a national stage entry of PCT/US2019/ 013371, International Filing Date: 01/11/2019, PCT/US2019/013371 Claims Priority from Provisional Application 62617070, filed 01/12/2018.
				Information Disclosure Statement
The information disclosure statement(s) (IDS) filed on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the Examiner.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-8, 12, 13, 14, are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (IDS cited: Pharmacotherapy, 35, 6, 2015) and Allio et al. (US 2015/0306046).
Thomas teaches treatments for irritable bowel syndrome (IBS) with constipation (IBS-C) and chronic idiopathic constipation that include laxatives (e.g. PEG, bisacodyl), increased dietary fiber, soluble fiber (e.g. psyllium) antispasmodics and antidepressants (TCAs and SSRIs) (Table 1, p 614, col. 2, Nonprescription Therapies). Complementary and alternative medicine approaches include probiotics (particularly Bifidobacterium 
Thomas further teaches that serotonin (5-HT) is a neurotransmitter found in both the central nervous system and the enteric nervous system that coordinates GI motility and secretion. Serotonin also increases motility by acting on afferent nerves of the mucosa, irritating the peristaltic reflex (p 617, col. 1, Serotonergic agents, and lines 1-4, 11-13). Strategies to increase serotonergic activity and reduce pain in patients with IBS-C have included the use of amitriptyline, selective serotonin reuptake inhibitors, e.g. fluoxetine (p 617, col. 1, Serotonergic agents, lines 23-28). These agents may provide a dual mechanism of action in IBS: augmenting serotonergic and/or norepinephrine activity in the CNS to modulate afferent pain sensations and increasing serotonin levels in the GI tract directly to increase motility, increase secretion and decrease afferent pain signals (p 617, col. 1, Serotonergic agents, lines 31-37). Fluoxetine was significantly more effective than placebo in decreasing abdominal discomfort, relieving bloating, increasing BM frequency, and improving stool consistency (p 617, col. 2, lines 1-6). 
Allio teaches that PEG-3350 is sold in the U.S as a laxative composition [0005]. Allio describe food bars comprising more than 50% of PEG based laxative, PEG-3350 and low fiber ingredients [0009] (claims1, 15-20). Table 15 teaches fiber of 1 g, and other examples including fiber in various amounts. Allio teaches the food item or items may be solid or semi-solid comprising the laxative (PEG-3350) [0014, 0017].



A person of ordinary skill in the art would have been motivated to formulate the composition comprising a laxative (PEG-3350) an anxiolytic agent (fluoxetine), fiber and a probiotic in a single composition with one or more food ingredients, e.g. solid food  to provide a treatment for constipation in subjects, in particular IBS subjects. As to the limitation of ‘wherein the anxiolytic is a medication that increases serotonin within a body of the individual’, it is noted that the reference teaches the same anxiolytic as claimed (fluoxetine) and the anxiolytic will have the same properties including increasing serotonin within the body of the individual. Further Thomas teach fluoxetine as a serotonergic agent. One of ordinary skill in the art would have found it obvious to combine the laxative and anxiolytic with one or more food ingredients, e.g. in the solid food form for administration to subjects in need. Claims 1, 3, 7-8, 12, 13, 14 are addressed by the prior art. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (IDS cited: Pharmacotherapy, 35, 6, 2015) and Allio et al. (US 2015/0306046) 
in view of CDER (2000). 
Thomas and Allio as discussed above. 
The references do not teach the anxiolytic agent is buspirone. 

From the prior art CDER one of ordinary skill in the art before the effective filing date of the invention would have found it obvious that buspirone, BuSpar is FDA approved and commercially available anti-anxiety agent for the treatment of anxiety disorders or to relieve symptoms of anxiety. One of ordinary skill in the art would have found it obvious to combine with the laxative formulated from Allio and Thomas, the anxiolytic agent buspirone for another anti-anxiety agent, e.g. fluoxetine. One of ordinary skill in the art would have been motivated to do so is in expectation of obtaining similar anti-anxiety benefits of fluoxetine for constipation treatment. 

Claims 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (IDS cited: Pharmacotherapy, 35, 6, 2015) and Allio et al. (US 2015/0306046) in view of Agazzi et al. (Digestive and Liver Disease, 2003, 35, 590-595) and Kate (Balanced Grub, 2015).
Thomas and Allio as discussed above. 
The references do not teach the anxiolytic comprises a serotonin precursor. 
Agazzi teaches the role of essential amino acid L-tryptophan and its metabolite 5-HTP in the modulation of serotonin synthesis and thereby affecting the pathophysiology of central and peripheral nervous system disorders, e.g. irritable bowel syndrome (Abstract). The reference discusses serotonin and IBS and constipation is 
Kate teachings relate to high tryptophan foods for serotonin related constipation (see Title, p-2, for foods). 
From Agazzi and Kate it is obvious to a person of ordinary skill in the art that tryptophan including its L-isomer can be used for serotonin related constipation. Thus, a person of ordinary skill in the art would have been motivated to add L-tryptophan to a composition comprising a laxative and an anxiolytic agent formulated from Thomas and Allio to restore normal bowel movement and to provide additive or synergistic effects in the treatment of constipation. 

Claims 15, 17, 18, 30, 32, 33, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (IDS cited: Pharmacotherapy, 35, 6, 2015) and Allio et al. (US 2015/0306046) in view of Olmstead et al. (US 9579353). 
Thomas and Allio as discussed above. 
The references do not teach prebiotic agent or the probiotic is one of bacillus strain as in claim 33. 
Olmstead teachings relate to ameliorating or reducing the symptoms, signs, and markers and for the treatment of irritable bowel syndrome (e.g. constipation) with probiotic microorganisms (see claims 1, 2) that include Bacillus subtilis, B. coagulans 
From the teachings of Olmstead a person of ordinary skill in the art before the effective filing date of the invention would have found it obvious that composition comprising agents such as probiotic microorganisms, prebiotics, and antibiotics are used in the treatment of constipation associated with IBS. 
A person of ordinary skill in the art would have been motivated to add a prebiotic, e.g. beta-glucan, a probiotic, e.g. bacillus subtilis and an antibiotic to the composition formulated from Allio and Thomas to provide beneficial probiotic effects and additive or synergistic effects in the treatment of constipation. Claims 18, 36 are addressed by Thomas’s teaching of soluble fiber (2.4 g) for constipation treatment and fiber is a motility promoting agent. 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (IDS cited: Pharmacotherapy, 35, 6, 2015) and Allio et al. (US 2015/0306046) in view of Pituch et al. (Prz Gastroenterol 2013, 8 (5): 295-298). 
Thomas and Allio as discussed above. 
The references do not teach butyrate in the composition. 
Pituch explicitly teach studies have shown potential therapeutic benefits of butyrate on constipation, such as reducing pain during defecation in patients with IBS with constipation (p 296, col. 2, para 4, lines 1-10). Also taught tis that polyethylene glycol laxative (osmotic laxative) can increase stool frequency and improve symptoms of chronic constipation (p 296, col. 2, lines 12-13),
.  
Claims 28, 37 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (IDS cited: Pharmacotherapy, 35, 6, 2015) and Allio et al. (US 2015/0306046) in view of Olmstead et al. (US 9579353) as applied to claims 15, 17, 18, 30, 32, 33, 36 above and further in view of Pituch et al. (Prz Gastroenterol 2013, 8 (5): 295-298).
Allio, Thomas and Olmstead as discussed above. 
The references do not teach butyrate in the composition. 
Pituch as discussed above.
From Pituch a person of ordinary skill in the art would have found it obvious that butyrate relieves pain during defecation in patients with IBS with constipation. A person of ordinary skill in the art would have been motivated to add butyrate to the composition formulated from Allio and Thomas to provide additive or synergistic effects to relieve pain in constipated patients.  

Claim Objections
Claims 1, 5, 7, 9 are objected to because of the following informalities: 
(i) claim 1 has a limitation of ‘medication that increases serotonin within a body of an individual”. Is it within the body of the individual? Appropriate correction is required.



Note: The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure: US 20150216806 A1 teach stimulant laxative composition, neostigmine (motility promoting agent), fiber [0015] for constipation (claims, [0031], antibiotics have been used [0005]. Combination of bulk laxative with probiotics and prebiotics in the management of IBS with constipation is taught by Faruqui (Asian J of Medical Sci, 2017, vol. 8, issue 1, p 85-90). 

					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926. The examiner can normally be reached M-F- 8:30-5:00 PM (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627